Exhibit 10.3

ACHILLION PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN

1. Purpose

The purpose of this Amended and Restated 2015 Stock Incentive Plan (the “Plan”)
of Achillion Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is
to advance the interests of the Company’s stockholders by enhancing the
Company’s ability to attract, retain and motivate persons who are expected to
make important contributions to the Company and by providing such persons with
equity ownership opportunities and performance-based incentives that are
intended to better align the interests of such persons with those of the
Company’s stockholders. Except where the context otherwise requires, the term
“Company” shall include any of the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations thereunder (the “Code”)
and any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).

2. Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards (as defined below) under the Plan. Each person who is granted an
Award under the Plan is deemed a “Participant.” The Plan provides for the
following types of awards, each of which is referred to as an “Award”: Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), RSUs (as defined in Section 7) and Other Stock-Based
Awards (as defined in Section 8). Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award. All actions and decisions by the Board with respect to the
Plan and any Awards shall be made in the Board’s discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
such Awards to be granted by such officers, the maximum number of shares subject
to such Awards that the officers may grant, and the time period in which such
Awards may be granted; provided further, however, that no officer shall be
authorized to grant such Awards to any “executive officer” of the Company (as
defined by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1(f)
under the Exchange Act).



--------------------------------------------------------------------------------

(d) Awards to Non-Employee Directors. Awards to non-employee directors will be
granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 5605(a)(2) of the NASDAQ Marketplace
Rules.

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to the sum of (i) 18,011,357 shares of common
stock, $.001 par value per share, of the Company (the “Common Stock”) and
(ii) up to 7,095,612 shares of Common Stock subject to awards granted under the
Company’s 2006 Stock Incentive Plan, as amended, to the extent that such awards
expire, terminate or are otherwise surrendered, cancelled, forfeited or
repurchased by the Company at their original issuance price pursuant to a
contractual repurchase right (subject, however, in the case of Incentive Stock
Options to any limitations under the Code). Any or all of the shares available
for issuance under the Plan may be in the form of Incentive Stock Options (as
defined in Section 5(b)). Shares of Common Stock issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.

(2) Fungible Share Pool. Subject to adjustment under Section 10, any Award that
is not a Full-Value Award (as defined below) shall be counted against the share
limits specified in Sections 4(a)(1) and the sublimit contained in
Section 4(b)(2) as one share for each share of Common Stock subject to such
Award and any Award that is a Full-Value Award shall be counted against the
share limits specified in Sections 4(a)(1) and the sublimit contained in
Section 4(b)(2) as 1.2 shares for each one share of Common Stock subject to such
Full-Value Award. “Full-Value Award” means any award of Restricted Stock, RSUs
or Other Stock-Based Award with a per share price or per unit purchase price
lower than 100% of Fair Market Value (as defined below) on the date of grant. To
the extent a share that was subject to an Award that counted as one share is
returned to the Plan pursuant to Section 4(a)(3), each applicable share reserve
will be credited with one share. To the extent that a share that was subject to
an Award that counts as 1.2 shares is returned to the Plan pursuant to
Section 4(a)(3), each applicable share reserve will be credited with 1.2 shares.

(3) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan under this Section 4(a) and under the
sublimit contained in Section 4(b)(2):

(A) all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimit referenced in the first clause of this Section 4(a)(3); provided,
however, that if the Company grants a SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;

(B) if any Award (i) expires or is terminated, surrendered or cancelled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of a SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall be added
back to the number of shares available for the future grant of Awards. For the
avoidance of doubt, (1) in the case of the exercise of a SAR, the number of
shares counted against the shares available under the Plan and against the
sublimit referenced in the first clause of this Section 4(a)(3) shall be the
full number of shares subject to the SAR multiplied by the percentage of the SAR
actually exercised, regardless of the number of shares actually used to settle
such SAR upon exercise and (2) the shares covered by a Tandem SAR shall not
again become available for grant upon the expiration or termination of such
Tandem SAR;

(C) shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
with respect to any Award (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and



--------------------------------------------------------------------------------

(D) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sublimits. Subject to adjustment under Section 10, the following sublimits
on the number of shares subject to Awards shall apply:

(1) Per-Participant Limit. The maximum number of shares of Common Stock with
respect to which Awards may be granted to any Participant under the Plan shall
be 1,500,000 per fiscal year. For purposes of the foregoing limit, the
combination of an Option in tandem with an SAR shall be treated as a single
Award. The fungible share counting rules in Section 4(a)(2) shall not apply for
purposes of this Section 4(b)(1) and instead, each share subject to any type of
Award shall be counted as one share for purposes of this Section 4(b)(1).

(2) Limit on Awards to Non-Employee Directors. The maximum value (calculated
based on grant date fair value for financial reporting purposes) of shares of
Common Stock subject to Awards granted in any fiscal year to any individual
non-employee director, together with the amount of any cash payments made to
such non-employee director during such fiscal year, shall not exceed $625,000.

(c) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Achillion Pharmaceuticals,
Inc., any of Achillion Pharmaceuticals’ present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. An Option that is not intended to
be an Incentive Stock Option shall be designated a “Nonstatutory Stock Option.”
The Company shall have no liability to a Participant, or any other person, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
or the formula by which such exercise price will be determined. The exercise
price shall be specified in the applicable Option agreement. The exercise price
shall be not less than 100% of the fair market value per share of Common Stock
as determined by (or in a manner approved by) the Board (“Fair Market Value”) on
the date the Option is granted; provided that if the Board approves the grant of
an Option with an exercise price to be determined on a future date, the exercise
price shall be not less than 100% of the Fair Market Value on such future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(e) Exercise of Options. Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.



--------------------------------------------------------------------------------

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

(3) to the extent provided for in the applicable Option agreement or approved by
the Board, by delivery (either by actual delivery or attestation) of shares of
Common Stock owned by the Participant valued at their Fair Market Value,
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the Fair Market Value on the date
of exercise;

(5) to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, by payment of such other lawful
consideration as the Board may determine; or

(6) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, or (4) take
any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NASDAQ Stock Market (“NASDAQ”).

(h) No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(i) No Dividend Equivalents. No Option shall provide for the payment or accrual
of dividend equivalents.

6. Stock Appreciation Rights

(a) General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock determined by reference to appreciation, from and after the date of grant,
in the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.

(b) Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of an SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.



--------------------------------------------------------------------------------

(c) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(d) Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.

(e) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10):
(1) amend any outstanding SAR granted under the Plan to provide a measurement
price per share that is lower than the then-current measurement price per share
of such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise or measurement
price per share lower than the then-current measurement price per share of the
cancelled SAR, (3) cancel in exchange for a cash payment any outstanding SAR
with a measurement price per share above the then-current Fair Market Value, or
(4) take any other action under the Plan that constitutes a “repricing” within
the meaning of the rules of NASDAQ.

(f) No Reload SARs. No SAR granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.

(g) No Dividend Equivalents. No SAR shall provide for the payment or accrual of
dividend equivalents.

7. Restricted Stock; RSUs

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“RSUs”).

(b) Terms and Conditions for Restricted Stock and RSUs. The Board shall
determine the terms and conditions of Restricted Stock and RSUs, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.

(c) Additional Provisions Relating to Restricted Stock.

(1) Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Unvested Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Unvested Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock. No interest will be paid on Unvested
Dividends.

(2) Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.



--------------------------------------------------------------------------------

(d) Additional Provisions Relating to RSUs.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each RSU, the Participant shall be entitled
to receive from the Company the number of shares of Common Stock specified in
the Award agreement or (if so provided in the applicable Award agreement) an
amount of cash equal to the Fair Market Value of such number of shares. The
Board may provide that settlement of RSUs shall be deferred, on a mandatory
basis or at the election of the Participant, in a manner that complies with
Section 409A of the Code or any successor provision thereto, and the regulations
thereunder (“Section 409A”).

(2) Voting Rights. A Participant shall have no voting rights with respect to any
RSUs.

(3) Dividend Equivalents. The Award agreement for RSUs may provide Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”). Dividend Equivalents may be paid
currently or credited to an account for the Participant, may be settled in cash
and/or shares of Common Stock and shall be subject to the same restrictions on
transfer and forfeitability as the RSUs with respect to which paid, in each case
to the extent provided in the Award agreement. No interest will be paid on
Dividend Equivalents.

8. Other Stock-Based Awards

(a) General. The Board may grant other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award, including
any purchase price applicable thereto.

(c) Dividend Equivalents. The Award agreement for an Other Stock-Based Award may
provide Participants with the right to receive Dividend Equivalents. Dividend
Equivalents may be paid currently or credited to an account for the Participant,
may be settled in cash and/or shares of Common Stock and shall be subject to the
same restrictions on transfer and forfeitability as the Other Stock-Based Award
with respect to which paid, in each case to the extent provided in the Award
agreement. No interest will be paid on Dividend Equivalents.

9. Performance Awards.

(a) Grants. Restricted Stock, RSUs and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 9 (“Performance Awards”).

(b) Performance Measures. For any Performance Award, the Board shall specify
that the degree of granting, vesting and/or payout shall be subject to the
achievement of one or more objective performance measures established by the
Board.Such performance measures may be based on the relative or absolute
attainment of specified levels of any performance measures the Board may
determine, including (but not limited to) one or any combination of the
following, which may be determined pursuant to generally accepted accounting
principles (“GAAP”) or on a non-GAAP basis, as determined by the Board: (i) the
entry into an arrangement or agreement with a third party for the development,
commercialization, marketing or distribution of products, services or
technologies, or for conducting a research program to discover and develop a
product, service or technology, and/or the achievement of milestones under such
arrangement or agreement, including events that trigger an obligation or payment
right; (ii) achievement of domestic and international regulatory milestones,
including the submission of filings required to advance products, services and
technologies in clinical development and the achievement of approvals by
regulatory authorities relating to the commercialization of products, services
and technologies; (iii) the achievement of discovery, preclinical and clinical
stage scientific objectives, discoveries or inventions for products, services
and technologies under research and development; (iv) the entry into or
completion of a phase of clinical development for any product, service or
technology, such as the entry into or completion of phase 1, 2 and/or 3 clinical
trials; (v) the consummation of debt or equity financing transactions, or
acquisitions of business, technologies and assets; (vi) new product or service
releases; (vii) the achievement of qualitative or quantitative performance
measures set forth in operating plans approved by the Board from time to time;
and/or (viii) specified levels of product sales, net income, earnings before or
after discontinued operations, interest, taxes, depreciation and/or
amortization, operating profit before or after discontinued operations and/or
taxes, sales, sales growth, earnings growth, cash flow or cash position, gross
margins, stock price, market share, return on sales, assets, equity or
investment, improvement of



--------------------------------------------------------------------------------

financial ratings and (ix) achievement of balance sheet or income statement
objectives or total stockholder return. Such goals may reflect absolute entity
or business unit performance or a relative comparison to the performance of a
peer group of entities or other external measure of the selected performance
criteria and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated. The
Board may specify that such performance measures shall be adjusted to exclude
any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles or tax laws, (iv) the writedown of any asset,
(v) fluctuation in foreign currency exchange rates, and (vi) charges for
restructuring and rationalization programs. Such performance measures: (x) may
vary by Participant and may be different for different Awards; and (y) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Board. Any Performance Award may be based on
these or such other performance measures, may be subject to these or other
adjustments, and may be set at the time, in each case, as the Board may
determine.

10. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan,
(ii) the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding award of Restricted Stock
and (vi) the share and per-share-related provisions and the purchase price, if
any, of each outstanding RSU and each Other Stock-Based Award, shall be
equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted
Stock.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Board determines (except
to the extent specifically provided otherwise in an applicable Award agreement
or another agreement between the Company and the Participant): (i) provide that
such Awards shall be assumed, or substantially equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof), (ii) upon written notice to a Participant, provide that all of the
Participant’s unexercised and/or unvested Awards will terminate immediately
prior to the consummation of such Reorganization Event unless exercised by the
Participant (to the extent then exercisable) within a specified period following
the date of such notice, (iii) provide that outstanding Awards shall become
exercisable, realizable or deliverable, or restrictions applicable to an Award
shall lapse, in whole or in part prior to or upon such Reorganization Event,
(iv) in the event of a Reorganization Event under the terms of which holders of
Common Stock will receive upon consummation thereof a cash payment for each
share surrendered in the Reorganization Event (the “Acquisition Price”), make or
provide for a cash payment to Participants with respect to each Award held by a
Participant equal to (A) the number of shares of Common Stock subject to the
vested portion of the Award (after giving effect to any acceleration of vesting
that occurs upon or immediately prior to such Reorganization Event) multiplied
by (B) the excess, if any, of (I) the Acquisition Price



--------------------------------------------------------------------------------

over (II) the exercise, measurement or purchase price of such Award and any
applicable tax withholdings, in exchange for the termination of such Award,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise, measurement or purchase price thereof and any
applicable tax withholdings) and (vi) any combination of the foregoing. In
taking any of the actions permitted under this Section 10(b)(2), the Board shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.

(B) Notwithstanding the terms of Section 10(b)(2)(A), in the case of outstanding
RSUs that are subject to Section 409A: (i) if the applicable RSU agreement
provides that the RSUs shall be settled upon a “change in control event” within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i), and the
Reorganization Event constitutes such a “change in control event”, then no
assumption or substitution shall be permitted pursuant to Section 10(b)(2)(A)(i)
and the RSUs shall instead be settled in accordance with the terms of the
applicable RSU agreement; and (ii) the Board may only undertake the actions set
forth in clauses (iii), (iv) or (v) of Section 10(b)(2)(A) if the Reorganization
Event constitutes a “change in control event” as defined under Treasury
Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A; if the Reorganization Event is not a “change in control event” as
so defined or such action is not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the RSUs
pursuant to clause (i) of Section 10(b)(2)(A), then the unvested RSUs shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.

(C) For purposes of Section 10(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

(3) Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may either provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment, or provide for forfeiture of such Restricted Stock if issued at
no cost. Upon the occurrence of a Reorganization Event involving the liquidation
or dissolution of the Company, except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock or any other
agreement between a Participant and the Company, all restrictions and conditions
on all Restricted Stock then outstanding shall automatically be deemed
terminated or satisfied.

11. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be



--------------------------------------------------------------------------------

eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 11(a) shall be deemed to restrict a transfer to the Company.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights, or receive any benefits, under an
Award.

(d) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may elect to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board, a Participant
may satisfy the tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income), except that, to the extent that the Company is able to retain shares of
Common Stock having a Fair Market Value that exceeds the statutory minimum
applicable withholding tax without financial accounting implications or the
Company is withholding in a jurisdiction that does not have a statutory minimum
withholding tax, the Company may retain such number of shares of Common Stock
(up to the number of shares having a Fair Market Value equal to the maximum
individual statutory rate of tax) as the Company shall determine in its sole
discretion to satisfy the tax liability associated with any Award. Shares used
to satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.

(e) Amendment of Award. Except as otherwise provided in Sections 5(g) and 6(e)
with respect to repricings or Section 12(d) with respect to actions requiring
stockholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant’s rights under the Plan or
(ii) the change is permitted under Section 10.

(f) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations.



--------------------------------------------------------------------------------

(g) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in whole or in part, free of some or all restrictions or
conditions, or otherwise realizable in whole or in part, as the case may be.

12. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

(b) No Rights As Stockholder; Clawback. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares. In
accepting an Award under the Plan, the Participant agrees to be bound by any
clawback policy that the Company has in effect or may adopt in the future.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of 10 years from the
Effective Date, but Awards previously granted may extend beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) no amendment that would require
stockholder approval under the rules of the national securities exchange on
which the Company then maintains its primary listing may be made effective
unless and until the Company’s stockholders approve such amendment; and (ii) if
the national securities exchange on which the Company then maintains its primary
listing does not have rules regarding when stockholder approval of amendments to
equity compensation plans is required (or if the Company’s Common Stock is not
then listed on any national securities exchange), then no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 4(c) or 10), (B) expanding the types of Awards that may
be granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless and until the
Company’s stockholders approve such amendment. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval.

Unless otherwise specified in the amendment, any amendment to the Plan adopted
in accordance with this Section 12(d) shall apply to, and be binding on the
holders of, all Awards outstanding under the Plan at the time the amendment is
adopted, provided the Board determines that such amendment, taking into account
any related action, does not materially and adversely affect the rights of
Participants under the Plan. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan unless the Award provides that
(i) it will terminate or be forfeited if stockholder approval of such amendment
is not obtained within no more than 12 months from the date of grant and (2) it
may not be exercised or settled (or otherwise result in the issuance of Common
Stock) prior to such stockholder approval.

(e) Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.

(f) Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified



--------------------------------------------------------------------------------

deferred compensation” within the meaning of Section 409A and (ii) the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under
Section 409A) (the “New Payment Date”), except as Section 409A may then permit.
The aggregate of any payments that otherwise would have been paid to the
Participant during the period between the date of separation from service and
the New Payment Date shall be paid to the Participant in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.

(g) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

Adopted by the Board of Directors on March 22, 2018.

Approved by the Stockholders on May 31, 2018.